Case 7:21-cr-00123-UA Document 6 Filed 03/16/21 Page 1of4
Case 7:21-cr-00123-UA Document 5-1 Filed 03/15/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   
  
 
 

United States of America sscecconera: P¥OteCtive Order

v. 21 Cr. 123 (VLB)

Xavier Alexander Hamilton,

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16(a)(1)(B), the
Court hereby finds and orders as follows:

WHEREAS, the Government has made and will make disclosure to the defendant of non-
public documents, objects and information, including electronically stored information (“ESI”),
pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s
general obligation to produce exculpatory and impeachment material in criminal cases. The
Government’s disclosure material may include material that (i) affects the privacy and
confidentiality of individuals; (ii) would impede, if prematurely disclosed, the Government’s
ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if
publicly disseminated; and (iv) that is not authorized to be disclosed to the public or disclosed
beyond that which is necessary for the defense of this criminal case, all of which will be referred

to herein as “disclosure material.”
Case 7:21-cr-00123-UA Document 6 Filed 03/16/21 Page 2 of 4
Case 7:21-cr-00123-UA Document 5-1 Filed 03/15/21 Page 2 of 4

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

2. Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action; and

(c) The defendant and his parents for review for the purpose of defending this action;

3. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

4, This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

5. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, consistent with the Rules of Professional

Responsibility, within a reasonable time following the expiration of the period for direct appeal
Case 7:21-cr-00123-UA Document 6 Filed 03/16/21 Page 3 of 4
Case 7:21-cr-00123-UA Document 5-1 Filed 03/15/21 Page 3 of 4

from any verdict in the above-captioned case; the period of direct appeal from any order dismissing
any of the charges in the above-captioned case; or the granting of any motion made on behalf of
the Government dismissing any charges in the above-captioned case, whichever date is later. If the
disclosure material is provided to any prospective witnesses, counsel shall make reasonable efforts
to seek the return or destruction of such materials.

6. This Order places no restriction on a defendant’s use or disclosure of ESI that originally
belonged to the defendant.

Retention of Jurisdiction

7. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: bu. Kh

Rushmi Bhaskaran
Assistant United States Attorney

Sex Date: 03/15/2021

Ben Gold
Counsel for Xavier Alexander Hamilton

Date: 3/12/2021

 

 
Case 7:21-cr-00123-UA Document 6 Filed 03/16/21 Page 4 of 4
Case 7:21-cr-00123-UA Document 5-1 Filed 03/15/21 Page 4 of 4

SO ORDERED:
Dated: New York, New York
March (3, 2021 Ut

THE HONORABLE VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE

 
